Filed 7/31/19
                     CERTIFIED FOR PUBLICATION




       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                              DIVISION FOUR


 MARY HUBBARD et al.,                    B249835

         Plaintiffs and Appellants,      (Los Angeles County
                                          Super. Ct. No. BS133430)
         v.

 COASTAL COMMISSION,

         Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of Los Angeles
County. James C. Chalfant, Judge. Affirmed.
       Law Offices of Steven C. Gambardella and Steven C.
Gambardella; and Mary A. Hubbard, in pro. per., for appellants Mary
Hubbard and Save Open Space/Santa Monica Mountains.
       Xavier Becerra, Attorney General, John A. Saureman, Assistant
Attorney General, Christina Bull Arndt and Andrew M. Vogel, Deputy
Attorneys General, for Respondent California Coastal Commission.
      Under the California Coastal Act (Pub. Resources Code, § 30000,
et seq.), anyone wishing to build a development in the coastal zone must
obtain a coastal development permit (CDP) from the California Coastal
Commission (Commission) or, if a local coastal program (LCP) has been
certified by the Commission, from the applicable local government
agency. (Pub. Resources Code, § 30600, subds. (a) – (d).) This case
involves the interpretation of a regulation, Title 14, California Code of
Regulations, section 13105, subdivision (a), 1 which provides the
grounds on which the Commission may revoke a CDP based on
inaccurate, erroneous or incomplete information in the CDP application.
Section 13105, subdivision (a) provides: “Grounds for revocation of a
permit shall be: [¶] (a) Intentional inclusion of inaccurate, erroneous
or incomplete information in connection with a coastal development
permit application, where the commission finds that accurate and
complete information would have caused the commission to require
additional or different conditions on a permit or deny an application.”
      Here, there was no certified LCP in place. The Commission
granted a CDP to Real Party in Interest Malibu Valley Farms (MVF) to
rebuild its equestrian facility following a fire. Appellants Mary
Hubbard and Save Open Space Santa Monica Mountains (appellants)
petitioned the Commission to revoke the CDP, alleging that MVP’s CDP
application contained intentional misrepresentations regarding
approvals it received from the Los Angeles County Environmental

1    All undesignated section references are to Title 14, California Code of
Regulations.


                                      2
Review Board (ERB), the California Water Resources Control Board
(Water Board), and the California Department of Fish and Game (Fish
and Game). 2
     Relying on section 13105, subdivision (a), the Commission denied
the petition, finding that although the CDP application contained
intentional misrepresentations concerning the ERB, Water Board, and
Fish and Game approvals, correction of those misrepresentations by
accurate and complete information would not have caused the
Commission to add new or different conditions or to deny the CDP.
     Appellants petitioned the superior court for a writ of
administrative mandate (Code Civ. Proc., § 1094.5) to set aside the
Commission’s decision. The superior court denied the petition, and it is
from that ruling that appellants appeal. Appellants contend that the
Commission erred in interpreting and applying section 13105,
subdivision (a), in that: (1) the plain meaning of section 13105, and the
interplay between the language of sections 13052 and 13105, require a
CDP application to have complete and accurate information regarding
state and local agency approvals of the proposed project; (2) the
legislative intent behind sections 13052 and 13105 indicates that a CDP
applicant cannot benefit from its failure to comply with the state and
local agency approval procedural requirements; and (3) revoking a CDP
only if the inaccuracies regarding local and state agency approvals are




2    Appellants raised other claims not relevant to this appeal.


                                     3
material leads to the absurd result that an application cannot be
disturbed once it is deemed complete.
       We reject appellant’s challenges to the Commission’s
interpretation and application of section 13105, subdivision (a).
Therefore, because substantial evidence supports the Commission’s
determination that accurate or complete information would not have
caused the Commission to act differently in ruling on MVF’s CDP
application (§ 13105, subd. (a)), we affirm the judgment of the superior
court denying administrative mandate.


              FACTUAL AND PROCEDURAL HISTORY
  I.     Malibu Valley Farms (MVF)
       MVF owns and operates an equestrian facility in the Santa
Monica Mountains near the intersection of Mulholland Highway and
Stokes Canyon Road. In 1996, the facility was damaged in a fire. MVF
sought to rebuild it, performing some of the work before obtaining a
CDP, setting in motion the proceedings before the Commission that are
at issue here.
       MVF’s facility and proposed development are in the coastal zone.
For areas within a coastal zone, the Coastal Act requires local
governments to develop LCPs, consisting of a land use plan (LUP) and
implementing ordinances. (Pub. Resources Code, §§ 30108.5, 30500,
subd. (a); McAllister v. California Coastal Com. (2008) 169 Cal. App. 4th
912, 922–923.) If a local government’s LCP (including the LUP) has
been certified by Commission, the local agency is the permitting agency
for a CDP. (Pub. Resources Code, § 30600, subd. (d).) If the LCP has

                                     4
not been certified, the Commission is the permitting agency. (Pub.
Resources Code, § 30600, subds. (a), (b) and (d).)
          In this case, the applicable LUP is the Malibu-Santa Monica
Mountains LUP (Malibu LUP), formulated by Los Angeles County.
Under the Malibu LUP, MVF’s proposed development lies within an
area—the riparian canopy of Stokes Canyon Creek—designated as an
inland Environmentally Sensitive Habitat Area (ESHA) protected by
the Coastal Act. (Pub. Resources Code, § 30240, subd. (a).)3 However,
at the time of these proceedings, the Commission had not certified the
Malibu LCP (it was not certified until October 2014). Thus, only the
Commission had authority to issue a CDP to MVF. (Pub. Resources
Code, § 30600, subds. (b), (c), (d); Healing v. California Coastal Com.
(1994) 22 Cal. App. 4th 1158, 1163.)


    II.     MVF’s CDP Application
          After unsuccessful proceedings before the Commission regarding a
request for an exemption from the Coastal Act and an earlier CDP
application not here relevant, in December 2006 MVP submitted the
CDP application at issue in this case, seeking after-the-fact approval of
construction already performed at the site. The construction aspect of

3      An ESHA is “any area in which plant or animal life or their habitats
are either rare or especially valuable because of their special nature or role in
an ecosystem and which could be easily disturbed or degraded by human
activities and developments.” (Pub. Resources Code, § 30107.5.) An ESHA is
protected against “significant disruption of habitat values”; only uses
dependent upon such resources are allowed. (Pub. Resources Code, § 30240,
subd. (a).)


                                        5
MVF’s CDP application called for considerable new building. There was
to be an approximately six-acre equestrian facility, composed of two
riding arenas, fencing, a dirt access road with at-grade crossing of
Stokes Canyon Creek, corrals, paddock, tack rooms, and barns. The
project also included the removal of 32 pipe corrals, several covered
corrals, storage containers, and tack rooms.
      When considering whether to issue a CDP, the Commission is
guided by the Coastal Act’s “Chapter 3” policies, which are designed in
large part to protect the ecological balance along California’s coastline
by assuring environmentally sensitive development. (Pub. Resources
Code, § 30200, subd. (a) [“the policies of this chapter shall constitute the
standards by which … the permissibility of proposed developments
subject to the provisions of this division are determined”]; Douda v.
California Coastal Com. (2008) 159 Cal. App. 4th 1181, 1191.)4 The



4     The Chapter 3 policies are set forth in Public Resources Code section
30001.5:
“The Legislature further finds and declares that the basic goals of the state
for the coastal zone are to:
“(a) Protect, maintain, and, where feasible, enhance and restore the overall
quality of the coastal zone environment and its natural and artificial
resources.
“(b) Assure orderly, balanced utilization and conservation of coastal zone
resources taking into account the social and economic needs of the people of
the state.
“(c) Maximize public access to and along the coast and maximize public
recreational opportunities in the coastal zone consistent with sound resources
conservation principles and constitutionally protected rights of private
property owners.
“(d) Assure priority for coastal–dependent and coastal–related development
over other development on the coast.

                                      6
Commission may accept a CDP application for filing only “after
reviewing it and finding it complete.” (§ 13056, subd. (a).) Under
section 13052, “[w]hen development for which a permit is required
pursuant to Public Resources Code, Section 30600 or 30601 also
requires a permit from one or more cities or counties or other state or
local governmental agencies, a permit application shall not be accepted
for filing by the Executive Director unless all such governmental
agencies have granted at a minimum their preliminary approvals for
said development,” with exceptions not here relevant. (§ 13052; see
Kalnel Gardens, LLC v. City of Los Angeles (2016) 3 Cal.App.5th 927,
940 [a CDP is in addition to, and separate from, the required permits
issued by local agencies for any development].)
     In the instant case, under the Malibu LUP, development in an
ESHA was subject to review by the ERB. Such developments were to be
sited and designed to prevent impacts which would significantly
degrade such areas, and be compatible with the continuance of the
habitat. (Malibu LUP, Policy 69.)
     Besides approval by the ERB, the proposed project was subject to
approval by various other local and state agencies. The only approvals
submitted in the CDP application relevant to this appeal were those by
the ERB, Fish and Game, and the Water Board.



“(e) Encourage state and local initiatives and cooperation in preparing
procedures to implement coordinated planning and development for mutually
beneficial uses, including educational uses, in the coastal zone.” (Pub.
Resources Code, § 30001.5.)


                                    7
     The ERB approval, dated January 27, 2003, did not pertain to the
development for which MVF sought the CDP. Rather, it pertained to
MVF’s earlier unsuccessful 2003 “vested rights application,” which
sought a declaration that the structures to be repaired were exempt as
having been in place prior to the effective date of the Coastal Act.
Further, ERB’s approval described MVF’s request to “[r]etain facilities
on an existing equestrian operation: relocate portable tack shelter;
remove storage shelter, portable storage trailer,” as well as removing
pipe corrals. It did not refer to the full range of construction for which
MVF sought a CDP. ERB found this project “consistent after
modifications,” and recommended that public works address the
hydrological issues on the site and correct problems contributing to
erosion and undercutting of structures, and adapt the lighting at the
property so that it was of low intensity and shielded.
     The Fish and Game approval, dated March 15, 2005 was granted
by operation of law. By letter, Fish and Game notified MVF that it did
not need a lake or streambed alteration agreement from Fish and Game
because the department had failed to act on MVF’s application within
the 60 days as required by Fish and Game Code section 1602,
subdivision (a)(4)(D). As a result, “from the date of this letter, by law
you may go forward with your project without an Agreement from the
Department.” The letter further provided that “Your project must
terminate no later than 5 years from the date of this letter.” In its CDP
application, MTV represented (incorrectly) that Fish and Game had
approved the merits of the project.



                                      8
     The Water Board’s approval was a “Notice of Intent” to comply
with the terms of the general permit to discharge storm water, dated
June 27, 2005. Despite MVF’s representation in its CDP application,
this approval was also not on the merits of the project, because in
obtaining the notice of intent, MVF described the facilities currently at
the site, and did not mention any new construction.


  III.   Mitigation Plans
  Before issuing a CDP, the Commission must make factual findings
regarding the project’s consistency with the California Environmental
Quality Act (CEQA) (Pub. Resources Code, §§ 21000, et. seq., 13096,
subd. (a).) Although under CEQA, an environmental impact report
must be prepared where a project may have a significant and adverse
physical effect on the environment, this requirement does not apply to
CDPs. (§ 21100, subd. (a) [preparation of environmental impact
report].) Certain agencies, including the Coastal Commission, which
constitutes a regulatory program, generate documents that serve as the
functional equivalent of an EIR. (§ 21080.5, subd. (a); Mountain Lion
Foundation v. Fish & Game Com. (1997) 16 Cal. 4th 105, 113.) In this
case, the Commission’s staff reports serve as the EIR. Nonetheless,
CEQA precludes approval of a project if there are feasible alternatives
or feasible mitigation measures available that would substantially
lessen the project’s adverse effects on the environment. Thus, the CDP
must provide for such mitigation measures or alternatives. (See Pub.
Resources Code, § 21080.5, subd. (d)(2)(A) [Commission must insure



                                    9
that activity will not be approved or adopted if there are feasible
alternatives or mitigation measure available].)
     MVF’s application included a “Comprehensive Management Plan”
designed to minimize the environmental impact on the ESHA and
riparian habitat at the site. Among other measures, MVF intended to
install vegetative swales to catch runoff before it entered Stokes Canyon
Creek; to create a restored riparian buffer between the facility and the
creek; and to adopt a detailed manure management program.
     MVF’s proposed new and as-built facilities provided a 50-foot
setback from the top of the bank of Stokes Canyon Creek, although the
Malibu LUP required a minimum setback of 100 feet from the outer
edge of the riparian tree canopy, and this setback was not to be
measured from the top of the bank of the stream.


        IV. Commission Staff Report
     The Commission deemed the CDP application complete on
March 21, 2007 and scheduled a July 2007 hearing.
     The Commission’s staff report found the project to be problematic,
because: (1) the location of the proposed facilities were not use-
dependent on resources present in the ESHA as required by the Coastal
Act; (2) two stream crossings would significantly disrupt habitat values
of Stokes Creek, in violation of the Coastal Act and the Malibu LUP;
and (3) the proposed 50-foot setbacks violated the Malibu LUP, which
required a minimum 100 foot setback from the ESHA. The report
reviewed alternatives, and found that feasible alternatives existed,
“both on-site and off-site, to accommodate low-intensity equestrian

                                    10
facilities while providing at least a 100-foot setback from streams and
avoiding or minimizing impacts to water quality to such a degree as to
make the project consistent with the standard of Chapter 3 of the
Coastal Act.”


  V.     Commission Hearing
       On July 9, 2007, the Commission held a public hearing on the
permit application. At the hearing, appellants argued that the
application was not complete because the relevant permits had expired,
and anything less than 100 feet of setback violated the Malibu LUP.
       In response, MVF asserted that it had the appropriate
preliminary approvals from local agencies. Among other things, MVF
advised the Commission that the ERB could, on a case-by-case basis,
recommend less than the required 100-foot setback, and the ERB had
done so in MVF’s case. MVF also asserted that Fish and Game had
approved the two dirt trails (apparently the at-grade stream crossings),
and that MVF had approval from the Water Board.


  VI.    Commission Findings
       At the July 9, 2007 hearing, deviating from the staff
recommendation, the Commission approved the proposed project by a
vote of seven to five. The findings noted that they were based in part on
various other agency approvals, including the January 27, 2003 ERB




                                    11
approval, the March 15, 2005 Fish and Game approval, and the June
27, 2005 Water Board approval. 5
     In approving the project, the Commission imposed several
conditions. These conditions included that MVF implement its
Comprehensive Management Plan, grant an agricultural easement, and
grant a deed restriction concerning the coastal permit relating to the
property.
     Because the vote disagreed with the staff recommendation, in
June 2008, the Commission issued revised findings6 in which it found
the project met the policies of Chapter 3 of the Coastal Act and the
applicable policies of the Malibu LUP. The Commission adopted the
stance that the drainage, streambed and setback issues could be
evaluated on a case-by-case basis consistent with the Malibu LUP, and
found the project, as conditioned, consistent with Public Resources Code
section 30240, subdivision (a) and the ESHA protection policies of the
LUP. Further, the Commission found that the Malibu LUP’s 100-foot
setback requirement could be evaluated on a case-by-case basis. In
particular, the Commission found MVF’s proposed 50-foot setback


5     The other agency approvals listed were: (1) County of Los Angeles
Department of Regional Planning, Approval in Concept, February 2, 2004;
(2) County of Los Angeles Fire Prevention Engineering Approval in Concept,
dated June 5, 2002; (3) County of Los Angeles Preliminary Fuel Modification
Plan, dated December 18, 2002; and (4) County of Los Angeles Preliminary
Notice of Intent to Comply with the Terms of the General Permit to
Discharge Storm Water Associated with Construction, dated June 27, 2005.

6     Revised findings are required where the Commission vote is contrary to
the staff recommendation. (§ 13096, subd. (b).)


                                    12
would avoid significant habitat disruption. The Commission made this
finding based upon the Comprehensive Management Plan, together
with conditions to be imposed.


  VII. Coastal Law Enforcement Action Network (CLEAN) Writ
       Petition

     In the meantime, in December 2007, before the Commission
issued its June 8, 2008 revised findings, the Coastal Law Enforcement
Action Network (CLEAN), which is not a party to this appeal, filed a
petition for writ of mandate, contending that substantial evidence did
not support the Commission’s July 2007 decision, and that the
Commission erroneously relied on the ERB preliminary approval to
allow less than a 100-foot setback. Specifically, CLEAN contended that
MVF presented the project to the ERB in 2003 as consisting of
modifications to the existing facility; however, at the July 2007
Commission hearing MVF represented that the ERB had approved the
entire project. Further, MVF had misinformed the Commission that the
ERB had approved less than 100 feet of setback when it in fact had not.
Appellants did not participate in the CLEAN writ petition.
     In March 2009, the trial court ruled that substantial evidence
supported the Commission’s approval of MVF’s permit application,
except to the extent that the Commission relied on the ERB’s
preliminary approval as supporting evidence. The trial court issued a
writ and directed the Commission to set aside its July 2007 findings
and reconsider those findings by (1) relying on evidence other than the
ERB approval, (2) conducting a new hearing on the scope of the ERB

                                    13
approval, or (3) deciding to impose a less than 100-foot setback on
grounds other than the ERB approval.


    VIII. Commission’s July 2009 Revised Findings
      In response to the writ of mandate on the CLEAN writ petition,
the Commission issued a July 2009 staff report. It determined that
although the Malibu LUP generally required structures adjacent to
ESHA to be set back a minimum of 100 feet from the riparian tree
canopy, “the LUP provides guidance only. Because there is no fully
effective, certified Local Coastal Program that is applicable,[7] the
provisions of the Coastal Act control. The Coastal Act does not itself
establish specific quantitative standards for buffer areas and, in the
absence of binding LCP standards, allows determinations regarding
buffer areas to be made on a case-by-case basis.” Thus, although some
of the proposed structures were as close as 10 feet from the riparian
canopy, the Commission observed that most of the proposed
development would be set back 50 feet from the top of the stream bank
and MVF would remove existing structures that were located closest to
the riparian areas, and adhere to its Comprehensive Management Plan,
which had provisions to capture runoff from the farm as well as an
equine waste management program. The Commission found these
measures would not disrupt or degrade the habitat values of Stokes



7   As we have noted, the Malibu LUP had not yet been certified by the
Commission.


                                    14
Canyon Creek and were consistent with the ESHA protections of section
30240 of the Coastal Act.
     Further, “[t]he development that is proposed to be located within
the riparian corridor, as conditioned, is consistent with Section 30240(a)
and the ESHA protection policies of the LUP. Equestrian trails,
including stream crossings, are resource dependent uses. The stream
crossings have been designed to minimize runoff and include drainage
control features. Although the LUP calls for stream crossings to be
accomplished by bridges, it does allow the ERB to allow exceptions.
Here, the ERB approved the crossings, finding that they were
consistent with the LUP’s resource protection policies. . . . The
Commission finds that with these features and implementation of the
Malibu Valley Farms Comprehensive Management Plan, as required by
Special Condition No. 1, the proposed development is a resource-
dependent use and that it avoids significant disruption of habitat
values.”
     At the public hearing on the findings, the Commission heard
comment from CLEAN, appellants, and MVF. Appellants argued that
MVF’s application lacked the required preliminary approvals and that
MVF misrepresented the scope of those approvals. A member of the
ERB submitted a declaration stating that she had visited the MVF site
in 2003 in connection with MVF’s vested rights application and thus the
ERB review in this case was limited to the proposed modifications to
the site. At that time, the ERB did not review or comment on existing
structures, some of which were located within the 100-foot setback from
Stokes Canyon Creek.

                                    15
       The Commission adopted the revised findings by a vote of six to
one, and granted the CDP.


  IX.    Appellants’ Revocation Request
       On December 8, 2008, appellants filed a request for revocation of
MVF’s CDP. They focused on what they termed “project switching,”
contending that because the ERB approval was obtained in connection
with MVF’s 2003 vested rights application, the ERB approval did not
encompass the changes to the property envisioned by the CDP and
hence could not support the CDP. They asserted that the ERB approval
did not address the current CDP, which included the replacement
structures, the two at-grade stream crossings, or livestock fencing.
Appellants reiterated that MVF represented to the Commission at the
2007 hearing that the necessary approvals had been obtained. In
particular, regarding the 100-foot setback required by the Malibu LUP,
MVF had told the commission (incorrectly) that the ERB could, on a
case-by-case basis, recommend a reduced setback, and that the ERB
had done so.
       On October 5, 2009, appellants filed an amended request relating
to the Commission’s July 2009 findings. Appellants challenged MVF’s
representations regarding the agricultural easement, and unpermitted
development that was allegedly not approved or mitigated.


  X.     Commission’s Ruling
       The Commission found various intentional misrepresentations
concerning the approvals submitted by MVF from the ERB, Fish and

                                    16
Game, and Water Board in the CDP application. However, it denied
appellants’ revocation request, finding under section 13105, subdivision
(a), that accurate information about the approvals would not have
caused the Commission to require different or additional conditions, or
to deny MVF’s CDP application. The Commission rejected appellants’
argument that the incomplete and inaccurate permits mandated
revocation. The Commission found that “the absence of other approvals
does not preclude the Commission from processing a permit application,
and the lack of, or need for, additional permits or other jurisdictional
reviews is not a ground for revocation under the Coastal Act.”
Specifically, the Commission found that (1) the incomplete approvals
could have formed the basis for objecting to the filing of the CDP
application, but once the application was filed, the Commission was not
precluded from acting on the application; (2) the standard of review for
the permissibility of the project covered by the challenged CDP was
whether the project was consistent with the Coastal Act’s Chapter 3
policies; and (3) “Regardless of whether a CDP was approved by the
Commission, the subject CDP does not eliminate, or materially affect,
any other requirements by other agencies for the same development.
Thus, the Commission’s action in no way undermined the jurisdiction of
these other agencies. And while . . . the Commission does sometimes
include a condition requiring an applicant to secure all other necessary
approvals before the Commission’s permit will issue, it is not required
to do so, and would not necessarily have done so here even if it had been
aware of the status of those other approvals.”



                                    17
     With respect to the three approvals in issue in this appeal, the
Commission reasoned as follows.


     A. The ERB Approval
     Appellant’s argued that the application mischaracterized the ERB
review as approval for the entire project, not just the previously filed
vested rights application. A member of ERB submitted a statement in
which she asserted that she attended the meeting at which the ERB’s
2003 review of MVF took place in connection with its vested rights
application. She recalled that the ERB’s review of the site was limited
to those structures not part of the vested rights claim as only the
Commission could approve a vested rights claim. Thus, their review
was limited to proposed changes, and they could not consider structures
already built. However, some of these buildings were located within the
100-foot setback but the ERB made no findings with respect to these
buildings.
     The Commission found sufficient evidence in the record to approve
the CDP without relying on the ERB: “[T]he correct information would
not have made a difference because the Revised Findings, dated
June 25, 2009, specifically considered this issue and made separate
findings with regard to the creek setback under its own authority
without relying on the ERB decision. The Commission made findings,
irrespective of the action of the ERB, that the project would not have
adverse impacts on coastal resources. The Commission specifically
considered and found that a 50-foot buffer would be adequate in these
unique circumstances. In the findings, the Commission found ample

                                    18
support for its approval in the evidence in the record without the need
to rely on the ERB approval. Therefore, accurate information would not
have changed, and in fact did not change, the Commission’s action to
approve the project with conditions.”


     B. Fish and Game Approval
     Appellants contended that MVF represented to the Commission
that Fish and Game’s approval was on the merits, rather than merely
correspondence stating that an approval was not necessary because the
agency failed to meet the statutory deadline; further, MVF did not seek
approval of the two at-grade crossings of the creek.
     The Commission found sufficient evidence in the record to approve
the CDP without relying on the Fish and Game approval: “Preliminary
approvals from other regulatory bodies are not a standard of review
under the Chapter 3 policies of the Coastal Act.” The Commission
would not have made a different decision, either denying the project or
adding conditions, because the Commission found the project consistent
with the policies of Chapter 3 of the Coastal Act.


     C. Water Board Approval
     Appellants argued this approval was limited to storm water runoff
and did not cover the entire site. The Commission found sufficient
evidence in the record to approve the CDP without relying on the Water
Board’s approval because the scope of the Water Board’s approval would
not have caused the Commission to make a different decision, either
denying the application or imposing conditions.

                                    19
    XI.   Appellants’ Petition for Writ of Administrative Mandamus
      On August 15, 2011, appellants filed a petition for administrative
mandate in the superior court, seeking an order setting aside the
Commission’s denial of their revocation request. 8 The trial court denied
the petition, concluding that “although there is substantial evidence in
the record that MVF made intentionally inaccurate or incomplete
statements about these approvals at the July 2007 hearing at which the
Commission approved the permit, there is also substantial evidence in
the record that [under section 13105, subdivision (a)] the outcome would
have been the same because the misrepresented information had no
impact on the Commission’s finding of consistency with Chapter 3
policies. Petitioners have failed to demonstrate that accurate and
complete information would have caused the Commission to require
additional or different conditions, or deny MVF’s application, as
required for permit revocation pursuant to 14 CCR section 13105(a).”
Appellants appeal from the order denying administrative mandate.



8      Public Resources Code section 30801 gives an “aggrieved person,”
defined as anyone who appears at a public hearing of the Commission, the
right to judicial review of a Commission decision by a writ of administrative
mandamus. (Pub. Resources Code, § 30801; Hagopian v. State of California
(2014) 223 Cal. App. 4th 349, 359 (Hagopian).) Hubbard is an individual who
is an “aggrieved person” within the meaning of section 30801, who has the
right to judicial review of Commission action by writ of administrative
mandamus. (Hagopian, supra, 223 Cal.App.4th at p. 359.) SOS is a
California nonprofit public benefit corporation and consists primarily of
residents who live in the Santa Monica mountains.


                                      20
                             DISCUSSION
     On appeal, appellants contend that the Commission erred in
interpreting section 13105, subdivision (a), and applying it to the facts
of this case. They raise three main arguments.
     First, they contend that the plain meaning of section 13105,
subdivision (a), and the interplay of that language with the language of
section 13052, requires the conclusion that a CDP is invalid unless the
application contained complete and accurate information of local and
state approvals. Second, they contend that the legislative intent behind
sections 13052 and 13105 indicates that a CDP applicant cannot benefit
from its failure to comply with the local agency approval procedural
requirements. Third, they contend that the Commission’s
interpretation leads to the absurd result that an application cannot be
disturbed once it is deemed complete. As we explain, we disagree with
these contentions.


     I.    Standards of Review
     The standard of review in administrative mandate proceedings is
well-settled: whether the agency acted without or in excess of
jurisdiction, whether there was a fair hearing, and whether there was a
prejudicial abuse of discretion. An abuse of discretion occurs when the
agency did not proceed in the manner required by law, its order or
decision is not supported by the findings, or the findings are not
supported by the evidence. (Code Civ. Proc., § 1094.5, subd. (b).)
     We review the administrative record to determine whether the
Agency’s findings are supported by substantial evidence. (Reddell v.

                                    21
California Coastal Com. (2009) 180 Cal. App. 4th 956, 962.) To the
extent interpretation of a statute is involved, we exercise independent
review and apply the well-settled rules of statutory construction.
(Automotive Funding Group, Inc. v. Garamendi (2003) 114 Cal. App. 4th
846, 851.) We do not defer to an agency’s determination when deciding
whether the agency’s action lies within the scope of its authority
delegated to it by the legislature. (Citizens for a Better Eureka v.
California Coastal Com. (2011) 196 Cal. App. 4th 1577, 1583.)
     The rules of statutory construction, which are equally applicable
to administrative regulations, are also well-settled. The fundamental
rule is to ascertain the Legislature’s intent in order to give effect to the
purpose of the law. (Pasadena Metro Blue Line Construction Authority
v. Pacific Bell Telephone Co. (2006) 140 Cal. App. 4th 658, 663–664
(Pasadena Metro Blue Line).) We first examine the words of the statute
and try to give effect to the usual, ordinary import of the language while
not rendering any language surplusage. These words must be
construed in context and in light of the statute’s obvious nature and
purpose, and must be given a reasonable and commonsense
interpretation that is consistent with the Legislature’s apparent
purpose and intention. (Id. at p. 664.) Our interpretation should be
practical, not technical, and should also result in wise policy, not
mischief or absurdity. (Ibid.) We do not interpret statutes in isolation.
Instead, we read every statute with reference to the entire scheme of
law of which it is a part in order to harmonize the whole. (20th Century
Ins. Co. v. Superior Court (2001) 90 Cal. App. 4th 1247, 1275.) If the



                                     22
statutory language is clear, we should not change it to accomplish a
purpose that does not appear on the face of the statute or from its
legislative history. (Pasadena Metro Blue Line, supra, 140 Cal.App.4th
at p. 664.) If, however, there is more than one reasonable
interpretation of a statute, then it is ambiguous. (Joannou v. City of
Rancho Palos Verdes (2013) 219 Cal. App. 4th 746, 752.) If so, we turn to
secondary rules of construction, including maxims of construction, the
legislative history, and the wider historical circumstances of a statute’s
enactment. (Ibid.) We may look to the ostensible objects to be achieved,
the evils to be remedied, public policy, and contemporaneous
administrative construction. (Pacific Palisades Bowl Mobile Estates,
LLC v. City of Los Angeles (2012) 55 Cal. 4th 783, 803 (Pacific Palisades
Bowl).)


     II.   Plain Meaning
     In the instant case, section 13105, subdivision (a), provides
grounds for revoking a CDP based on misinformation in the application.
It states that a permit may be revoked for “[i]ntentional inclusion of
inaccurate, erroneous or incomplete information in connection with a
coastal development permit application, where the commission finds
that accurate and complete information would have caused the
commission to require additional or different conditions on a permit or
deny an application.” (§ 13105, subd. (a).) The meaning of this
language is clear: only material omissions or misrepresentations in a
CDP application warrant revocation. If accurate and complete



                                    23
information would not have caused the Commission to have acted
differently, the CDP stands. Moreover, section 13105, subdivision (a)
does not limit the type or content of the misrepresentations to which it
applies. It covers all intentionally “inaccurate, erroneous or incomplete
information,” necessarily including information regarding approvals by
other local and state agencies.
     Contrary to appellant’s argument, viewing section 13105 in light
of section 13052 does not change this interpretation. Section 13052
provides in relevant part that “[w]hen development for which a permit
is required pursuant to [the Coastal Act] also requires a permit from
one or more cities or counties or other state or local governmental
agencies, a permit application shall not be accepted for filing by the
Executive Director unless all such governmental agencies have granted
at a minimum their preliminary approvals for said development.” That
under section 13052 a CDP application shall not to be accepted for filing
without necessary state or local government approvals says nothing
about what happens when (as in the instant case) an application is
accepted for filing with misrepresentations regarding such approvals,
and a CDP is issued. That eventuality is governed by section 13105,
subdivision (a): the CDP can be revoked only if the misrepresentations
are intentional and material.


     III.   Ambiguity
     Even if the language of section 13052 created some ambiguity
whether section 13105 applied to misrepresentations about permits
issued by other local and state agencies, secondary rules of construction

                                    24
would not change our reading of section 13105. The Commission’s
comments in adopting section 131059 make clear that “[t]his article
governs proceedings for the revocation of a permit previously granted by
the Commission. . . . With authority to grant a permit goes the
authority to revoke a permit. . . . The Commission’s decisions should be
based upon accurate and complete information provided by the
applicant and with knowledge of the views of persons reasonably
expected to participate. The applicant should not be permitted to
benefit by failing to comply with the Commission’s procedures. The
applicant should, however, be able to rely on a permit issued by the
Commission. Therefore, the grounds for revocation are not merely lack
of compliance with the procedures but when the decision of the
Commission would have been different had the information been
present.” (Italics added.) Thus, the Commission considered the need for
accurate information in a CDP application against the need for an
applicant to rely on a CDP that is issued, and reached a reasonable
balance: grounds for revocation exist only if the Commission’s decision
would have been different if the correct information had been provided.
Appellants’ protestations to the contrary notwithstanding, the
Commission’s balance of interests in determining when a CDP can be
set aside for misrepresentations can hardly be described as absurd.
     Moreover, the Commission’s comments in adopting section 13052
reflect that the reason for including state and local agency permits in

9    We granted appellants’ request for judicial notice of the Commission’s
Rule Making comments concerning sections 13052, 13053, and 13105.


                                     25
the CDP application is that “[e]ach approval relates to an area of
concern to the Commission under the policies of Chapter 3 of the
Coastal Act and the required finding that the permitted development
will not prejudice the ability of the local government to prepare a local
coastal program that is consistent with the provisions of Chapter 3.”
Nothing in the comments suggest that inaccurate information in the
application concerning state and local agency approvals deprives the
Commission of the authority to issue a CDP. Indeed, under Public
Resources Code section 30200, subdivision (a), the policies of Chapter 3
are the standards by which proposed developments are evaluated.
Since the purpose of section 13052 is to ensure that the project is
consistent with the policies of Chapter 3, it makes sense that revocation
of a CDP under section 13105 will occur only if the Commission would
have acted differently if it had received accurate information about local
and state agency permits. In other words, the Commission must
consider whether, despite the inaccuracies in violation of section 13052,
the project nonetheless meets the Chapter 3 policies. If so, then the
issuance of the CDP, even based on inaccurate information regarding
local or state agency approvals, remains consistent with the Coastal
Act, and need not be revoked under section 13105.
     Further, we note that our interpretation of section 13105 is
consistent with relationship between the Commission and other local
and state permitting agencies under the Coastal Act. The Coastal Act
relies heavily on local governments to ensure “maximum responsiveness
to local conditions, accountability, and public accessibility.” (Pub.
Resources Code, § 30004, subd. (a).) It recognizes this relationship in

                                    26
two ways: first, by requiring local agency permits to be at least
preliminary at the time of a CDP application (§ 13052),10 and second, by
requiring local governments to develop LCPs, which if certified, become
the permitting authority in the place of the Commission (Pub.
Resources Code, §§ 30500-30526). Under this scheme, a Coastal Act
CDP acts in tandem with local agency permits. The local agencies
never lose their jurisdiction over the project or development at issue
simply because a CDP is required. (Pacific Palisades Bowl, supra, 55
Cal.4th at p. 794 [CDP is in addition to local agency permits].)
     But in a case such as this, in which there is no certified LCP,
authority to issue a CDP remains with the Commission, and the
standards of permissibility are those of the Coastal Act itself. Nothing
in the Coastal Act or applicable regulations suggests that a CDP issued
by the Commission is per se invalid simply because the application
contained intentional misrepresentations about whether local or state
agencies had approved the project. So long as the project, despite the
misrepresentations, remains consistent with Chapter 3 policies, the
CDP remains valid. (See McAllister v. County of Monterey (2007) 147
Cal. App. 4th 253, 273 [“The Coastal Act’s chapter 3 policies constitute
the general standards for judging the permissibility of specific
developments within the coastal zone”].) Thus, when the Commission is
the permitting authority, local agency permits are contemplated as an
integral part of the CDP process, and remain a requirement for

10    Arguably, the inclusion of the materiality component in section 13105
evidences the recognition that the permitting procedure is an ongoing
process.

                                     27
development. But none of the provisions of the Coastal Act suggest
that, in the fundamental jurisdictional sense, the Commission lacks
authority to issue a CDP unless it contains entirely complete and
accurate information concerning the required local permits. Nor does it
suggest that there are any grounds for revocation of a CDP in that
circumstance other than the required showing under section 13105: a
showing of intentional misrepresentations, such that had accurate
information been provided, the Commission would have imposed
additional conditions or denied the CDP.


     IV.   Substantial Evidence
     Finally, to the extent that appellants argue that the Commission’s
findings were not supported by substantial evidence, we disagree.
MVF’s Comprehensive Management Plan set forth numerous measures
that would be taken to ensure protection of the coastal zone on subjects
covered by permits to be issued by the ERB, Fish and Game, and the
Water Board, including the riparian setback, resource-dependent uses,
and at-grade stream crossings. As the Commission observed, because
there was no LCP, the Coastal Act controlled permissible development
at MVF, and the Coastal Act does not establish specific quantitative
standards for buffer areas or set-backs. In the absence of binding LCP
standards, the Coastal Act allows determinations regarding buffer
areas to be made on a case-by-case basis. Although some of the
proposed structures were as close as 10 feet from the riparian canopy,
most of the proposed development would be set back 50 feet from the
top of the stream bank. Also, MVF would remove existing structures

                                   28
that were located closest to the riparian areas, and adhere to its
Comprehensive Management Plan, which had provisions to capture
runoff from the farm as well as an equine waste management program.
Nothing in the record indicates these measures would disrupt or
degrade the habitat values of Stokes Canyon Creek.
     Further, equestrian trails, including the at-grade stream
crossings, were resource dependent uses in an ESHA. Although the
Malibu LUP called for stream crossings to be accomplished by bridges,
it allowed for exceptions. The Comprehensive Management Program,
prepared at the Commission’s request, designed the stream crossings to
minimize runoff and include drainage control features.
     In short, the Commission correctly interpreted and applied section
13105, subdivision (a). Further, substantial evidence supports the
Commission’s determination that although MVF’s application contained
intentional misrepresentations regarding the approvals by the ERB,
Fish and Game, and the Water Board, the Commission would not have
imposed additional conditions or denied the CDP if accurate
information had been provided. Thus, there were no grounds to revoke
the CDP.
                                    //
                                    //
                                    //
                                    //
                                    //




                                    29
                               DISPOSITION
     The judgment of the Superior Court is affirmed. Respondent is to
recover its costs on appeal.
     CERTIFIED FOR PUBLICATION




                                  WILLHITE, Acting P. J.


     We concur:



     COLLINS, J.



     CURREY, J.




                                   30